DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. FR1700194, filed on 2/28/17.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/17/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Line 2: “said monitoring system” to “said redundant and dissimilar monitoring system”;
Line 21: “the system” to “the redundant and dissimilar monitoring system”.
 
Claims 2-10 amend “the monitoring system” to “the redundant and dissimilar monitoring system”.
Claim 12 amend “the control handgrip according to claim 1” to “the control handgrip according to claim 11”

Allowable Subject Matter

Claims 1-13 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding to claim 1, Hirvonen (provided by applicant) discloses a redundant and dissimilar monitoring system (10) (paragraphs 0004, 0028 and fig. 1-5 discloses a redundant or backup system of flight control) for monitoring the state of control contactors, said monitoring system comprising: 
at least one electric power source (it would has necessitated to have a power source to provide power the system) generating electricity at a power supply voltage VA; 
at least one calculator (redundant primary processors 101).
However, Hirvonen does not teach the redundant and dissimilar monitoring system for monitoring the state of control contactors and said monitoring system comprising:
a plurality of control contactors, each control contactor having a plurality of switches that are operated simultaneously; and 
at least two monitor circuits for monitoring the states of said switches of said control contactors, each switch of a control contactor being integrated in a respective monitor circuit, each monitor circuit being connected to at least one electric power source and to at least one calculator, each monitor circuit comprising: 
an electronic unit having a tail receiver and at least two control receivers connected in series with one another, each control receiver being provided with two respective primary terminals; and 
at least two switches provided respectively with two secondary terminals, a first secondary terminal of a switch being electrically connected to a first primary terminal of a control receiver, and each switch being connected in parallel with at least one control receiver in such a manner as to short-circuit said at least one control receiver when said switch is in the closed state, the number of said switches being equal to the number of said control receivers; 
the system being characterized in that each calculator is configured to measure at least one electrical characteristic of said electronic unit and to determine the states of said switches and of said control contactors. 
Hasegawa (provided by applicant) teaches a monitoring system which includes
a plurality of control contactors (fig. 4 shows a plurality of control buttons), each control contactor having a plurality of switches (10a-d, g-h and 20a-f) that are operated simultaneously; and 
at least two monitor circuits (fig. 5[10 and 20]) for monitoring the states of said switches of said control contactors, each switch of a control contactor being integrated in a respective monitor circuit, each monitor circuit being connected to at least one electric power source and to at least one calculator, each monitor circuit comprising (fig. 4-5); 

However, Both Hirvonen and Hasegawa do not disclose an electronic unit having a tail receiver and at least two control receivers connected in series with one another, each control receiver being provided with two respective primary terminals; and 
at least two switches provided respectively with two secondary terminals, a first secondary terminal of a switch being electrically connected to a first primary terminal of a control receiver, and each switch being connected in parallel with at least one control receiver in such a manner as to short-circuit said at least one control receiver when said switch is in the closed state, the number of said switches being equal to the number of said control receivers;
the system being characterized in that each calculator is configured to measure at least one electrical characteristic of said electronic unit and to determine the states of said switches and of said control contactors. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818.  The examiner can normally be reached on M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SON T LE/Primary Examiner, Art Unit 2863